Citation Nr: 0830878	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  98-14 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a left leg 
disability, other than the left knee.

2.  Entitlement to service connection for a vertebral injury, 
other than a back disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder, other than a vertebral injury.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from February 1965 to 
December 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
February 2002.  

The issues on appeal were last before the Board in May 2003 
when they were remanded to cure a procedural defect.  

In April 1985, the RO denied service connection for a back 
condition and for a left knee condition.  The veteran did not 
appeal these decisions which became final.  These claims can 
only be reopened upon receipt of new and material evidence.  
In April 2002, the veteran submitted claims of entitlement to 
service connection for a left leg injury and for a vertebrae 
injury.  He also submitted claims for service connection for 
a back condition and a left knee condition which are subject 
to the prior final denials.  The Court of Appeals for 
Veterans Claims ("the Court") has held that a claim 
involving a newly diagnosed disorder, whether or not 
medically related to a previously considered disorder, cannot 
be considered to be the same claim when the newly diagnosed 
disorder had not been considered by adjudicators in a 
previous decision.  See Ephraim v. Brown, 82 F.3d 399, 401 
(Fed. Cir. 1996).  As a result of the above referenced 
procedural posture, the claims are set out on the title page 
as a new and material issue attempting to reopen the claim 
for service connection for a low back disorder other than a 
vertebral injury and an initial service connection claim for 
a vertebral injury as well as a new and material claim 
attempting to reopen the claim of entitlement to service 
connection for the left knee disorder and a service 
connection claim for a left leg disorder other than the left 
knee disability.  


FINDINGS OF FACT

1.  There is no competent evidence of record documenting the 
current existence of a left leg disability, other than the 
left knee.

2.  There is no competent evidence of record demonstrating 
the current existence of a vertebral injury.

3.  A September 1995 rating decision determined that new and 
material evidence had not been received to reopen the claim 
of entitlement to service connection for a left knee 
disorder; the veteran did not appeal this decision which is 
final.

4.  The evidence received subsequent to the 1995 rating 
decision which determined that new and material evidence had 
not been received to reopen the claim of entitlement to 
service connection for a left knee disorder does not bear 
directly and substantially upon the specific matter under 
consideration, is either cumulative or redundant, and by 
itself or in connection with the evidence previously 
assembled is so not significant that it must be considered in 
order to fairly decide the merits of the claim.  

5.  A September 1995 rating decision determined that new and 
material evidence had not been received to reopen the claim 
of entitlement to service connection for a back disorder; the 
veteran did not appeal this decision which is final.  

6.  The evidence received subsequent to the 1995 rating 
decision which determined that new and material evidence had 
not been received to reopen the claim of entitlement to 
service connection for a back disorder does not bear directly 
and substantially upon the specific matter under 
consideration, is either cumulative or redundant, and by 
itself or in connection with the evidence previously 
assembled is so not significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  A left leg disability, other than the left knee, was not 
incurred in or aggravated by active duty.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.156, 
3.303, 3.304 (2007).

2.  A vertebral injury, other than a back disorder, was not 
incurred in or aggravated by active duty.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.156, 
3.303, 3.304 (2007).

3.  The September 1995 rating decision which determined that 
new and material evidence had not been received to reopen a 
claim of entitlement to service connection for a left knee 
disability is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104 (2007).

4.  The evidence received subsequent to the September 1995 
rating decision which determined that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for a left knee disability 
is not new and material and the claim has not been reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

5.  The September 1995 rating decision which determined that 
new and material evidence had not been received to reopen a 
claim of entitlement to service connection for a back 
disability is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104 (2007).

6.  The evidence received subsequent to the September 1995 
rating decision which determined that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for a back disability is 
not new and material and the claim has not been reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §  3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in March 2003, 
July 2003, and February 2004 VCAA letters have informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought and adjudicated by 
this claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).
The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decisions came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  Subsequent to the rating decisions 
on appeal, the RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claims and the veteran has had the chance to 
submit evidence in response to the VCAA letters.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on the 
claims decided herein has been accomplished and that 
adjudication of the claims, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claims in the February 2004 letter and he 
was also provided with notice of the types of evidence 
necessary to establish an effective date or a disability 
evaluation for the issues on appeal in a March 2006 letter.  
To any extent that this notification is late, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims, any questions as to the effective date to be assigned 
are rendered moot.  

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial. Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied. Failure to provide this notice is generally 
prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The February 2004 letter notified the veteran that his 
previous claim for service connection for a left knee 
disability and a back disorder were denied by letter dated in 
September 1995.  The RO advised the veteran that he had to 
submit evidence that the conditions were incurred in or 
aggravated by active duty.  The RO told him that, once a 
claim had been finally disallowed, new and material evidence 
was required for reopening, and also told him what 
constituted new evidence and what constituted material 
evidence.  This letter satisfied the notice requirements of 
Kent.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The veteran has been afforded appropriate VA 
examinations.  The Board finds the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  No additional pertinent 
evidence has been identified by the appellant as relevant to 
the issues on appeal.  Under the circumstances of this 
particular case, no further action is necessary to assist the 
appellant.



Service connection criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).


Entitlement to service connection for a left leg disability, 
other than the left knee.

The Board finds that service connection is not warranted for 
a disability of the left leg other than the left knee as the 
preponderance of the competent evidence of record indicates 
that the veteran does not have such a disability that is 
causally linked to his active duty service.  

The service medical records were silent as to complaints of 
problems with the left leg other than the knee.  Clinical 
evaluation of all systems except for feet and body marks was 
determined to be normal at the time of the pre-induction 
examination which was conducted in July 1964.  On a report of 
medical history the veteran completed in July 1964, he 
reported that he had or had had a trick or locked knee.  The 
document was annotated to indicate that the veteran had 
occasional right knee pain with damp weather.  

Clinical evaluation of all systems except for feet and body 
marks was determined to be normal at the time of the 
induction examination which was conducted in February 1965.  
On a Report of Medical History the veteran completed in 
February 1965, he reported that he had or had had a trick or 
locked knee.  The document was annotated to indicate the 
veteran had left knee pain with damp weather.  

A July 1965 clinical record reveals the veteran reported that 
he had had a left knee injury in 1959 and had had trouble 
since that time with the knee.  He had started airborne 
training the previous week and did not get through the first 
week.  The knee reportedly would give way at times.  A 
subsequent clinical record dated the same month included the 
annotation that there were no positive findings regarding the 
left knee but the veteran was permanently disqualified from 
airborne training.  Another service medical record dated in 
July 1965 includes a history that the veteran had an old 
injury to the left knee which was reinjured during airborne 
training.  In August 1965, the veteran was put on a program 
to strengthen the quad muscle of the left knee.  

Clinical evaluation of all systems was determined to be 
normal at the time of the veteran's separation examination 
which was conducted in October 1966.  No defects or diagnoses 
were reported.  On a Report of Medical History completed by 
the veteran in October 1966, he reported that he had or had 
had a trick or locked knee as well as swollen or painful 
joints.  He denied experiencing cramps in the legs.

In a 1985 statement, the veteran reported that he was injured 
was while jumping from a jump tower.  He wrote that he had 
had trouble with his back since the time of the accident.  A 
buddy statement dated in February 1985 reveals the affiant 
reported that he knew the veteran during basic training and 
remembered that the veteran was injured jumping from a 
training tower.  The veteran reportedly could not complete 
the remainder of his jump training as a result of the 
injuries.  

The post-service clinical evidence and report of VA 
examination does not include competent evidence documenting 
the presence of a left leg disability other than disabilities 
associated with the left knee.  

A January 1985 VA clinical record indicates the veteran 
reported a history of back problems causing pains in both 
legs.  It was recorded that the veteran had back pains for 
one and a half years after lifting a crankshaft at work.  The 
diagnosis was lumbar radiculopathy.  A left leg disorder was 
not diagnosed.  

In January 1985, the veteran sought treatment for bilateral 
shooting pain in the leg.  Physical examination revealed a 
tender lumbosacral spine.  There was an annotation of a 
possible herniated nucleus pulposus.  A left leg disorder was 
not diagnosed.  

A VA examination was conducted in February 1985.  The veteran 
reported that he was hurt during jump training.  He 
complained, in part, of sharp pain and leg spasms from a back 
injury.  He reported he could not remember which knee 
bothered him during active duty.  The pertinent diagnosis was 
normal examination of the left knee.  A left leg disorder was 
not diagnosed.  

A VA orthopedic examination was conducted in June 1995.  The 
veteran reported that he had had problems that started in the 
1960's after injuring his back and left knee at Fort Benning.  
The examiner noted it sounded like the veteran had a 
straining injury to the left knee.  The veteran reported that 
there was a lot of swelling and effusion in the knee that had 
to be drained but no surgery was performed.  The pertinent 
diagnosis was residual injury of the left knee with 
chondromalacia.  A left leg disorder was not diagnosed.  

In October 1997, the veteran complained of swelling in the 
left knee which began the prior week and then went down the 
leg.  He did not recall any injuries.  A November 1997 VA 
clinical record indicates the veteran called in to complain 
of a swollen left leg.  A subsequent clinical record dated 
the same month includes an assessment of a baker's cyst.  
Another clinical record dated the same month indicates that 
the veteran's left leg was swollen in the calf area.  A 
November 1997 ultrasound examination of the left leg was 
interpreted as revealing no clinically significant evidence 
of deep vein thrombosis and a large baker's cyst extending 
from behind the left knee down into the upper calf region.  A 
December 1997 record includes an assessment of baker's cyst.  

A VA examination was conducted in October 2004. The veteran 
reported that he had a left knee injury in 1965.  The knee 
became extremely swollen at that time.  Since then, he had 
problems with the knee.  The diagnosis was residual post-
operative injury to the left knee.  No other leg problems 
were noted or found on examination or in review of the 
records.  An addendum to the examination was prepared in 
August 2005.  The physician indicated that there was no 
documentation of a left knee injury, other than the veteran's 
own self reported history.  There was no complaints of a left 
knee problem documented at the time of his exit examination.  
As a result, it was the author's opinion that the current 
left knee condition was not related to any service-connected 
problem but rather was due to a pre-existing left knee 
problem.  

The Board finds that there is no competent evidence of the 
current existence of a left leg disability other than the 
left knee.  While there was evidence of the presence of a 
baker's cyst in 1997, this was many years after service, 
there were no further references to this symptomatology in 
the subsequent clinical records and a baker's cyst was not 
noted in service or at the time of the October 2004 VA 
examination.  There is no competent evidence of record which 
linked the baker's cyst to the veteran's active duty service.

In addition, there is no competent evidence of record which 
links a currently existing left leg disability to the 
veteran's active duty service.  The only evidence of record 
which indicates that the veteran currently experiences a left 
leg disorder other than the left knee which was causally 
linked to active duty is the veteran's own allegations and 
testimony.  In February 2002, the veteran testified before 
the undersigned that he injured his left knee and leg during 
an airborne training exercise.  He reported the leg remained 
intermittently swollen for several weeks after the incident.  
He did not seek medical treatment.  He first sought medical 
treatment post service in  approximately 1985.  He was first 
diagnosed after a Social Security disability examination.  He 
denied post-service injury to left lower extremity with the 
exception that one time he was cutting down a small tree 
which fell down striking his leg causing the ankle to swell.  
He performed heavy work from 1966 to 1984.  

The veteran also testified that there had been no treatment 
for his left leg, knee or back during active duty service. 

The Board finds that the veteran is a lay person as there is 
no evidence of record which indicates that he had received 
any type of specialized medical training.  Competent lay 
evidence is any evidence not requiring that the proponent to 
have specialized education, training, or experience.  Lay 
evidence is considered competent if it is provided by a 
person who has knowledge of facts or circumstances and who 
can convey matters that can be observed and described by a 
layperson.  See 38 C.F.R. § 3.159(a)(2).  In the current 
case, while the veteran is competent to report on 
symptomatology he allegedly experienced during active duty, 
his opinion as to an actual diagnosis and etiology of a left 
leg disorder is without probative value.  As a lay person, 
the veteran is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In 
addition, no health care professional has linked a left leg 
disorder to the veteran's active duty service after 
considering the veteran's reports of an in-service injury and 
allegations of continuity of symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).  The veteran is not competent 
to provide such nexus evidence.  

As there is no competent evidence of record documenting the 
current existence of a left leg disability other than a left 
knee disorder nor is there competent evidence linking a 
current left leg disability to the veteran's active duty 
service, service connection is not warranted.  After 
reviewing the totality of the relevant evidence, the Board is 
compelled to conclude that the preponderance of such evidence 
is against entitlement to service connection.  It follows 
that there is not a state of equipoise of the positive 
evidence with the negative evidence to permit a favorable 
determination pursuant to 38 U.S.C.A. § 5107(b).


Entitlement to service connection for a vertebral injury, 
other than a back disorder.

The Board finds that service connection is not warranted for 
a vertebral injury as the preponderance of the competent 
evidence indicates that the veteran does not currently have a 
vertebral injury which is causally linked to his active duty 
service.  

The service medical records were silent as to complaints of, 
diagnosis of or treatment for back problems.  Clinical 
evaluation of all systems was determined to be normal at the 
time of the veteran's discharge examination which was 
conducted in October 1966.  No pertinent symptomatology was 
reported by the veteran on a Report of Medical History he 
completed in October 1966.  

The evidence which supports the veteran's claim consists 
mainly of reports of X-ray examinations and other diagnostic 
studies of the spine.  This evidence indicates the presence 
of abnormalities of the spine but the evidence does not 
demonstrate that the veteran has a vertebral injury.  There 
is no competent evidence of record which links a currently 
existing vertebral injury to the veteran's active duty 
service.  

A January 1985 VA clinical record reveals the veteran 
complained of bilateral shooting pains into the leg.  X-rays 
were referenced as revealing early degenerative joint 
disease.  There was an assessment of possible herniated 
nucleus pulposus.  A January 1985 computed tomography (CT) 
examination of the spine was interpreted as revealing mild 
disc bulge at L4-5 level, with no evidence of significant 
compression of the thecal sac or exiting nerve roots.  An X-
ray was normal.  

The report of a February 1985 VA examination included a 
diagnosis of probable herniation of the nucleus pulposus.  X-
rays were interpreted as revealing no definite significant 
abnormality.  There was perhaps just the start of a 
hypertrophic spur off the corner of L4.  

A May 1986 X-ray of the lumbar spine was interpreted as 
revealing minimal degenerative lumbar spurring.  A CT 
examination revealed rather marked narrowing of the internal 
recess at L4-L5 which may be a congenital variation.  A May 
1992 X-ray examination of the lumbosacral spine revealed mild 
arthritis lipping at L3-4 and no other significant findings.  
A May 1995 X-ray examination of the lumbosacral spine was 
interpreted as revealing mild degenerative changes including 
narrowing of the disc spaces and minimal osteophyte 
formation.  

A VA orthopedic examination was conducted in June 1995.  The 
veteran reported that he had had problems that started in the 
1960's after injuring his back at Fort Benning.  The examiner 
noted it sounded like the veteran had a spine strain injury 
to the back.  Since that time, he had had chronic back pain 
which was reportedly increasing.  The pertinent diagnosis was 
residual injury of the lumbosacral spine.  An X-ray of the 
lumbosacral spine was interpreted as revealing arthritis with 
left scoliosis.  

The diagnostic studies of the lumbar spine cited above 
document the presence of spinal abnormalities.  There is no 
indication, however, that these abnormalities constitute a 
vertebral injury.  No health care professional has opined 
that any of these reports documents a vertebral injury.  

The Board finds that the preponderance of the competent 
evidence of record demonstrates that the veteran does not 
currently have a vertebral injury of the spine.  The report 
of an October 2004 VA examination of the spine demonstrates 
the examiner noted that "[m]edical records were available 
prior to the examination and were reviewed.  C-file shows 
possibility of sprain to the back from a jump injury in 1965.  
It does not show any fracture and no evidence of any 
vertebral injury."  The examiner recorded that the veteran 
had a jump injury in 1965 which was described as a jarring 
injury to his back.  Over the years the veteran has had  
chronic back pain which was increasing.  A physical 
examination was conducted. The diagnosis from the VA 
examination was a history of injury to the lumbar spine.  The 
examiner noted that he could find no evidence of any other 
back disorder and he specifically noted that he could find no 
evidence of any vertebral injury.  Based on his review of the 
evidence of record and physical examination of the veteran, 
the examiner determined that any opinion as to a causative 
link between the current back disability and the 1965 
accident would be speculative.  

The Board finds the report of the October 2004 VA examination 
to be the most probative evidence of record with regard to 
whether the veteran currently has a vertebral injury due to 
his active duty service.  The examiner (who is a health care 
professional) who conducted the examination had access to and 
had reviewed all the evidence in the claims file.  He was 
specifically tasked with determining if the veteran had a 
vertebral injury.  He provided reasons and bases for the 
opinion based on the evidence of record.  He affirmatively 
determined that there was no current vertebral injury of the 
spine.  

An October 2000 private spine X-ray was interpreted as 
revealing a non-remarkable lumbar spine.  This also weighs 
against the veteran's claim.  

No health care professional has opined that the veteran 
currently has a vertebral injury and no health care 
professional has ever linked a currently existing vertebral 
injury to the veteran's active duty service.  No health care 
professional has linked a vertebral injury to the veteran's 
active duty service based on the veteran's reports of an in-
service injury and allegations of continuity of 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The veteran is not competent to provide such nexus 
evidence.  

The only evidence of record which indicates that the veteran 
currently has a vertebral injury which was causally linked to 
his active duty service is the veteran's own allegations and 
testimony.  The veteran testified before the undersigned that 
he injured his back during an airborne training exercise.  He 
did not seek  medical treatment in service.  He denied post-
service injury to back.  He performed heavy work from 1966 to 
1984.  He first started having trouble with his back when he 
went to a VA hospital in Cincinnati in approximately 1978.  
He did not receive any post-service treatment for a back 
problem.  The Board finds the veteran's opinion as to the 
existence and etiology of a vertebral injury to be without 
probative value when weighed against the negative medical 
evidence of record including the report of the October 2004 
VA examination.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for a 
vertebral injury other than a back disorder.  It follows that 
there is not a state of equipoise of the positive evidence 
with the negative evidence to permit a favorable 
determination pursuant to 38 U.S.C.A. § 5107(b).


Criteria for evaluation of new and material claims

The claims regarding the left knee and low back other than a 
vertebral body were the subject of prior adjudications which 
were unappealed.  In general, unappealed RO rating decisions 
are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Under pertinent law and VA regulations, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is received since the last final decision.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Evans v. West, 12 
Vet. App. 22 (1998). 

New and material evidence is defined by regulation.  See 38 
C.F.R. 3.156.  The Board notes here that the provisions of 38 
C.F.R. 3.156(a) were amended.  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  The change in the regulation therefore does not impact 
the present case.  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C F R. 3.156(a); see also 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Id. at 1363.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  In Kutscherousky v. West, 12 Vet. App. 
369 (1999) the Court held that the prior holding in Justus 
that the evidence is presumed to be credible was not altered 
by the Federal Circuit decision in Hodge.  However, the 
"benefit of the doubt doctrine" does not apply to the 
preliminary question as to whether new and material evidence 
has been received to reopen a claim.  Martinez v. Brown, 6 
Vet. App. 462 (1994).


Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left knee 
disability.

The service medical records show that a clinical evaluation 
of all systems except for feet and body marks was normal at 
the time of the veteran's pre-induction examination which was 
conducted in July 1964.  On a Report of Medical History 
completed in July 1964, the veteran indicated that he had or 
had had a trick or locked knee.  The document was annotated 
to report that the veteran had occasional right knee pain 
with damp weather.  Clinical evaluation of all systems except 
the feet and body marks was determined to be normal at the 
time of the induction examination which was conducted in 
February 1965.  On a Report of Medical History the veteran 
completed at the time of his induction examination, he 
reported that he had or had had a trick or locked knee.  The 
document was annotated to indicate the veteran had left knee 
pain with damp weather.  

A July 1965 clinical record reveals the veteran reported that 
he had had a left knee injury in 1959 and had had trouble 
since that time with the knee.  The record shows he had 
started airborne training the previous week but did not get 
through the first week.  The veteran informed the clinician 
that the knee would give way at times.  A subsequent clinical 
record included the annotation that there were no positive 
findings regarding the left knee but the veteran was 
permanently disqualified from airborne training.  Another 
clinical record dated the same month includes a history 
reported by the veteran regarding an old injury to the left 
knee which was then reinjured during airborne training.  In 
August 1965, the veteran was put on a program to strengthen 
the quad muscle of the left knee.  

On a Report of Medical History completed by the veteran in 
connection with the separation examination in October 1966, 
he indicated that he had or had had a trick or locked knee as 
well as swollen or painful joints.  Clinical evaluation of 
all systems, however, was determined to be normal at the time 
of the veteran's separation examination which was conducted 
in October 1966.  No defects or diagnoses were reported.  

A VA examination was conducted in February 1985.  The veteran 
reported that he was hurt during jump training.  He 
complained of a stiff back and sharp pain and leg spasms from 
a back injury.  He reported he could not remember which knee 
bothered him during active duty.  The pertinent diagnosis was 
normal examination of the left knee.  X-ray examination of 
both knees was interpreted as revealing the start of 
degenerative changes about the tibial spines and otherwise 
unremarkable knees.  

A buddy statement dated in February 1985 reveals the affiant 
reported that he knew the veteran during basic training and 
remembered that the veteran was injured jumping from a 
training tower.  The veteran could not complete the remainder 
of his jump training as a result of the injuries.  

In a 1985 statement, the veteran reported that he was injured 
was while jumping from a jump tower.  He wrote that he had 
had trouble with his back since the time of the accident and 
had pain down his legs.  There was no mention of any knee 
complaints of knee injury.  

In April 1985, service connection was denied for a left knee 
condition.  The RO determined that the veteran had a history 
of a left knee injury prior to induction and there was no 
evidence of aggravation as the veteran's legs were shown to 
be normal at the time of the separation examination.  The 
veteran was informed of the decision the same month.  He did 
not appeal the denial of service connection for the left knee 
disability and this decision is final.  38 U.S.C.A. 7105(c).

Private clinical records dated in 1993 pertained to treatment 
for problems with the right hip.  

In April 1995, the veteran submitted another claim of 
entitlement to service connection for a left knee disability.  

A VA orthopedic examination was conducted in June 1995.  The 
veteran reported that he had had problems that started in the 
1960's after injuring his back and left knee at Fort Benning.  
The examiner noted it sounded like the veteran had a spine 
strain injury to the back as well as a straining injury to 
the left knee.  The veteran reported that there was a lot of 
swelling and effusion in the knee that had to be drained but 
no surgery was performed.  The pertinent diagnosis was 
residual injury of the left knee with chondromalacia.  An X-
ray of the left knee was interpreted as revealing arthritis.  

In a September 1995 rating decision, the RO determined that 
new and material evidence had not been received to reopen the 
claim of entitlement to service connection for a left knee 
injury.  The RO found that the evidence received subsequent 
to the last rating decision was essentially duplicitous of 
evidence previously of record.  No evidence had been received 
which indicated that the condition were incurred in or 
permanently aggravated by the veteran's active duty service.  
The veteran was notified of this decision in September 1995.  
He did not appeal.  This decision is final.  38 U.S.C.A. 
7105(c).

In March 1998, the veteran submitted another claim of 
entitlement to service connection for a left knee injury.  

The evidence added to the record subsequent to the September 
1995 rating decision which denied service connection for a 
left knee disorder consists of the veteran's testimony, VA 
and private clinical records, Social Security Administration 
records and reports of VA examinations.  This evidence is not 
new and material.

The veteran testified before the undersigned in February 2002 
that he injured his left knee during parachute training as a 
result of improperly adjusted equipment.  He was offered sick 
call but refused as he wanted to perform his duty.  He was 
held for three weeks without any duty assignment.  His leg 
remained intermittently swollen for two weeks.  He did not 
seek medical treatment after the accident as he was not a 
complainer.  His first medical examination of the knee 
conducted after discharge was performed by Social Security.  
VA had issued him a brace for his knee.  The first time he 
started having knee problems after discharge was when he was 
in his 40's.  The left knee had always been weaker since 
discharge.  He performed heavy work from 1966 to 1984.  He 
denied any significant post-service injuries to the knee.  He 
was not receiving any current treatment for the left knee as 
he did not have any insurance.  The knee currently would 
buckle causing falls.  

The Board finds the veteran's testimony is not new and 
material as the evidence is duplicative of evidence 
previously of record.  The fact that the veteran was alleging 
that he injured his left knee during active duty was of 
record at the time of the prior final decision.  

The VA clinical records received subsequent to the prior 
final September 1995 RO decision document the presence of a 
current left knee disorder.  None of this evidence, however, 
indicates that the veteran's pre-existing left knee disorder 
was incurred in or aggravated by his active duty service.  

A VA clinical record reveals that, in October 1997, the 
veteran complained of swelling in the left knee which began 
the prior week and then went down the leg.  He did not recall 
any injuries.  An ultrasound examination of the left leg 
conducted in November 1997 revealed a baker's cyst extending 
from behind the left knee down into the upper calf region.  
In February 1998 the veteran reported left knee pain.  
Physical examination revealed minimal swelling and mild 
tenderness.  The assessment was bakers cyst and degenerative 
joint disease.  A February 1998 X-ray examination of the left 
knee was interpreted as revealing minimal degenerative 
changes.  The examination was otherwise unremarkable.  A June 
2006 VA clinical record indicates the veteran reported he had 
a total knee replacement by a private physician in March 
2006.  

The Board finds the VA clinical records received subsequent 
to the September 1995 rating decision, while new, are not 
material.  The Court has held that additional evidence, which 
consists of records of post-service treatment that do not 
indicate in any way that a condition is service-connected, is 
not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 
(1993).  

The Social Security and private clinical records received 
subsequent to the September 1995 rating decision also 
document current knee problems but do not link the knee 
problems to the veteran's active duty service.  

A March 2000 letter reveals the veteran sought treatment 
primarily for chronic hip and knee pain.  He reported past 
injuries including military injuries but denied being 
qualified for an impairment rating from the military.  The 
impression was partially healed avulsion fracture of the left 
talus of unknown cause and suspected advanced osteoarticular 
changes in the joints diffusely including the hips, knees and 
spine.  

A private physician reported that he had examined the veteran 
in April 2000, in part, for problems with the left knee.  The 
past medical history, review of systems and social history 
were unremarkable with the exception of hypertension and 
diabetes.  The impression was most likely moderate arthritis 
with possible degenerative tear of the medial meniscus.  

An April 2000 private magnetic resonance imaging (MRI) 
examination of the left knee was interpreted as revealing 
small effusion, chondromalacia patella, osteoarthritis, 
extensive tears of both menisci and intact ligaments and 
tendons.  It was noted that there was a history of pain.  

An April 2000 whole body bone scan revealed abnormal activity 
in the right hip, left foot and ankle.  There was no 
indication of any problems with the left leg.  

A Social Security examination was conducted in  October 2000.  
The veteran reported that he was unable to work due to 
arthritis.  He reported, in pertinent part, left knee pain.  
He reported he originally sustained an injury to the left 
knee while serving as a paratrooper in 1969.  He indicated 
that he had experienced intermittent pain and stiffness over 
the years.  At times, he would have to favor the knee.  Heavy 
lifting increased the pain.  The pertinent impression was 
osteoarthritis of the left knee.  No opinion as to etiology 
was provided.  

In December 2000, Social Security determined that the veteran 
was disabled as of June 1997 as a result of primarily 
osteoarthrosis and allied disorders.  

A private physician wrote a statement in March 2002 
indicating that he had treated the veteran for problems with 
the left knee.  A MRI revealed tears of the medial and 
lateral meniscus.  Arthroscopic surgery was performed in 
March 2002.  Arthritic change was minimal.  

None of the evidence from the private health care providers 
or Social Security links a currently existing left knee 
disorder to the veteran's active duty service.  The records 
document post-service treatment for knee problems but do not 
indicate in any way that a condition is service-connected.  
This evidence is not new and material.  Cox v. Brown, 5 Vet. 
App. 95, 99 (1993).

The VA examination report is new but not and material.  A VA 
examination was conducted in October 2004 without review of 
the claims file. The veteran reported that he had a left knee 
injury in 1965.  The knee became extremely swollen at that 
time.  Since then, he had problems with the knee.  The 
diagnosis was residual post-operative injury to the left 
knee.  Relying on the veteran's self-reported history, the 
examiner found it more likely than not that the current 
symptomatology and problems with the left knee were indeed 
related to his service connected left knee injury.  No other 
leg problems were noted or found on examination or in review 
of the records.  An addendum to the examination was prepared 
in August 2005 after the examiner had reviewed the claims 
file.  The physician indicated that there was no 
documentation of a left knee injury, other than the veteran's 
own self reported history.  There were no complaints of a 
left knee problem documented at the time of the veteran's 
exit examination.  As a result, it was the orthopedist's 
opinion that the current left knee condition was not related 
to any service-connected problem but rather due to a pre-
existing left knee problem. 

 The Board finds that, while the examiner originally opined 
that the left knee disorder was due to the veteran's active 
duty service, this opinion was based on a self-reported 
history by the veteran.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See, e.g., 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  The addendum to the October 2004 
examination report reveals that the examiner changed his 
opinion regarding the etiology of the left knee disorder upon 
review of the claims file.  The Board finds that, when the 
October 2004 VA examination report is read in conjunction 
with the August 2005 addendum, the evidence is not new and 
material.  In fact, it weighs against the claim as the 
examiner opined that the currently existing left knee 
disorder was not related to a service-connected incident but, 
instead, was pre-existing active duty.  This was the reason 
the RO denied the claim initially.  

The Board finds that the evidence received subsequent to the 
September 1995 rating decision which determined that new and 
material evidence had not been received to reopen the claim 
of entitlement to service connection for a left knee disorder 
does not bear directly and substantially upon the specific 
matter under consideration, is either cumulative or 
redundant, and which by itself or in connection with the 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  New and material evidence has not been received 
and the claim has not been reopened.  




Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disorder, other than a vertebral injury.

The service medical records were silent as to complaints of, 
diagnosis of or treatment for back problems.  Clinical 
evaluation of all systems was determined to be normal at the 
time of the veteran's discharge examination which was 
conducted in October 1966.  No pertinent symptomatology was 
reported by the veteran on a Report of Medical History he 
completed in October 1966.  

The report of a February 1985 VA examination included a 
diagnosis of probable herniation of the nucleus pulposus.  X-
rays were interpreted as revealing no definite significant 
abnormality.  There was perhaps just the start of a 
hypertrophic spur off the corner of L4.  

A buddy statement dated in February 1985 reveals the affiant 
reported that he knew the veteran during basic training and 
remembered that the veteran was injured jumping from a 
training tower.  The veteran could not complete the remainder 
of his jump training as a result of the injuries.  

In a 1985 statement, the veteran reported that he was injured 
was while jumping from a jump tower.  He wrote that he had 
had trouble with his back since the time of the accident.  

In April 1985, the RO denied service connection for a back 
condition.  No rationale was provided.  The veteran was 
informed of the decision the same month.  He did not appeal 
the denial of service connection for a back condition.  

A February 1995 VA clinical record indicates that physical 
examination of the back revealed tenderness and decreased 
forward flexion secondary to right hip pain.  

In April 1995, the veteran submitted another claim of 
entitlement to service connection for a low back disability.  

A VA orthopedic examination was conducted in June 1995.  The 
veteran reported that he had had problems that started in the 
1960's after injuring his back at Fort Benning.  The examiner 
noted it sounded like the veteran had a spine strain injury 
to the back.  Since that time, he had had chronic back pain 
which reportedly was increasing.  The pertinent diagnosis was 
residual injury of the lumbosacral spine.  An X-ray of the 
lumbosacral spine was interpreted as revealing arthritis with 
left scoliosis.  

Private clinical records associated with the claims file at 
the time of the September 1995 rating decision documented 
treatment for right hip problems without reference to back 
problems.  

In a September 1995 rating decision, the RO determined that 
new and material had not been received to reopen the claim of 
entitlement to service connection for a back condition.  The 
RO found that the evidence received subsequent to the last 
rating decision was essentially duplicitous of evidence 
previously of record.  The RO held that no evidence had been 
received which indicated that the back condition was incurred 
in or permanently aggravated by the veteran's active duty 
service.  The RO apparently interpreted the report of the 
June 1995 VA examination as indicating that the residual 
injury of the lumbar spine was not linked to the veteran's 
active duty service based on the fact that the examiner did 
not provide any evidence of such a link.  There was no 
objective evidence of any back problems in the service 
medical records.  The veteran was notified of this decision 
in September 1995.  He did not appeal.

In March 1998, the veteran submitted another claim of 
entitlement to service connection for a low back injury.  

The evidence added to the record subsequent to the September 
1995 rating decision which determined that new and material 
evidence had not been received to reopen the claim of 
entitlement to service connection for a low back disorder 
consists of testimony from the veteran, VA clinical records, 
private and Social Security medical records and the report of 
a VA examination.   

The VA medical records are not new and material.  

A VA record dated in January 1985 indicates the veteran had a 
history of back problems causing pains in both legs.  It was 
recorded that the veteran had back pains for one and a half 
years after lifting a crankshaft at work.  The diagnosis was 
lumbar radiculopathy.  A January 1985 CT examination of the 
spine was interpreted as revealing mild disc bulge at L4-5 
level, with no evidence of significant compression of the 
thecal sac or exiting nerve roots.  An X-ray was normal.  
This evidence actually indicates that the veteran's back 
problems were due to a post-service injury.  There was no 
indication that the back injury was due to active duty 
service.  

A February 1995 VA clinical record includes an assessment of 
low back pain.  

A May 1995 VA clinical record includes a pertinent assessment 
of low back pain.  

A May 1995 X-ray examination of the lumbosacral spine was 
interpreted as revealing mild degenerative changes.  

A June 1995 VA clinical record includes a pertinent 
assessment of low back pain.  

A July 1995 VA EMG examination was interpreted as revealing 
mild chronic bilateral L5 radiculopathy.  

The Board finds that the VA clinical records do not 
constitute new and material evidence.  They document current 
treatment for back problems but do not indicate, in any way, 
that the back problem was etiologically linked to the 
veteran's active duty service.  Cox v. Brown, 5 Vet. App. 95, 
99 (1993).

Private clinical records and records from Social Security 
have been received subsequent to the September 1995 prior 
final rating decision.  The Board finds that the private 
clinical records and Social Security records do not 
constitute new and material evidence.  

An April 1986 private record indicates the veteran reported 
he experienced sudden onset of pain in the hip.  The 
pertinent assessment was acute back pain.  The injury 
reportedly occurred that morning without reference to a prior 
history of trouble.  

A May 1986 private X-ray examination of the lumbar spine was 
interpreted as revealing minimal degenerative lumbar 
spurring.  A CT examination revealed rather marked narrowing 
of the internal recess at L4 L5 which was opined to be a 
possible congenital variation.  

A May 1992 private X-ray examination of the lumbosacral spine 
revealed mild arthritis lipping at L3-4 and no other 
significant findings.  

A January 2000 private clinical record indicates the veteran 
reported having some back pain. 

In March 2000, a private physician included an impression of 
suspected advanced osteoarticular changes to the joints 
diffusely including the spine.  

An October 2000 private X-ray of the spine was interpreted as 
revealing a non-remarkable lumbar spine.  

In December 2000, Social Security determined that the veteran 
was disabled as of June 1997 as a result of primarily 
osteoarthrosis and allied disorder.  

The Board finds that the private clinical records and Social 
Security records received subsequent to the September 1995 
rating decision are not new and material.  This evidence 
documents current treatment for back problems without any 
indication that the disorder was linked to the veteran's 
active duty service.  Cox v. Brown, 5 Vet. App. 95, 99 
(1993).

The VA examination report which was received subsequent to 
the September 1995 rating decision also does not constitute 
new and material evidence.  The report of an October 2004 VA 
examination of the spine demonstrates the examiner noted that 
"[m]edical records were available prior to the examination 
and were reviewed.  C-file shows possibility of sprain to the 
back from a jump injury in 1965.  It does not show any 
fracture and no evidence of any vertebral injury."  The 
examiner recorded that the veteran had a jump injury in 1965 
which was described as a jarring injury to his back.  Over 
the years he has had a chronic back pain which was 
increasing.  The diagnosis was history of injury to the 
lumbar spine.  The examiner noted that he could find no 
evidence of any other back disorder and he could find no 
evidence of any vertebral injury.  He found that any opinion 
as to a causative link between the current disability and the 
1965 accident would be speculative.  This evidence does not 
link a current back disorder to the veteran's active duty 
service.  

The Board finds that the veteran's testimony which was 
received subsequent to the September 1995 rating decision is 
not new and material evidence.  The veteran testified that he 
injured his back during an airborne training exercise.  He 
did not seek  medical treatment in service.  He denied post-
service injury to back.  He performed heavy work from 1966 to 
1984.  He first started having trouble with his back when he 
went to a VA hospital in Cincinnati in approximately 1978.  
He did not receive any post-service treatment for a back 
problem.  The fact that the veteran is alleging he has a 
current back disorder which was due to his active duty 
service was of record at the time of the prior final denial.  
This evidence is duplicative of evidence previously of record 
at the time of the prior final rating decision.  

The Board finds that the evidence received subsequent to the 
September 1995 rating decision which determined that new and 
material evidence had not been received to reopen the claim 
of entitlement to service connection for a low back disorder 
does not bear directly and substantially upon the specific 
matter under consideration, is either cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  New and material evidence has not been received 
and the claim has not been reopened.  




ORDER

Entitlement to service connection for a left leg disability, 
other than the left knee, is not warranted.  The appeal is 
denied.  

Entitlement to service connection for a vertebral injury is 
not warranted.  The appeal is denied.

New and material evidence not having been received, the claim 
of entitlement to service connection for a left knee 
disability has not been reopened.  The appeal is denied.  

New and material evidence not having been received, the claim 
of entitlement to service connection for a back disorder 
other than a vertebral injury has not been reopened.  The 
appeal is denied.  


____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


